GULOTTA, Judge.
Percy Washington seeks review of a decision of the Civil Service Commission of the City of New Orleans dismissing his appeal to the Commission after he was transferred from his former job at the Department of Utilities to a position under the Aviation Board because of the 1986 City budget cuts.
On February 5, 1986, the Department of Utilities notified Washington, that he was being transferred from his present job to a position under the Aviation Board effective February 17, 1986. On February 12, Washington expressed his wish to appeal his transfer by filing a printed City Civil Service form for an appeal from “disciplinary action”.
In response to Washington’s request for an appeal, the Department of Utilities filed an exception of no cause or right of action on the grounds that Washington was not entitled to appeal his job transfer because it had resulted from personnel reductions brought on by budget cuts and was not a “disciplinary action”.
Appealing from the Civil Service Commission’s dismissal, Washington argues *94that Civil Service Rule 4.1 affords an employee a right of appeal where he has suffered a reduction in pay. According to Washington, his job transfer to the Board of Aviation resulted in just such a loss of benefits and pay. We agree.
Civil Service Rule 4.1 provides as follows:
“Regular employees in a classified service shall have the right to appeal to the Commission from dismissal, involuntary retirement, reduction in pay, demotion, suspension and fines.”
In Fire Fighter’s Local 632 v. Civ. Ser. Com’n, 495 So.2d 958 (La.App.4th Cir.1986) writ denied 449 So.2d 84 (La.1987), this court construed the language of Rule 4.1 to afford a classified employee the right of appeal to the Commission in cases of dismissal or demotions whether they result from disciplinary action or from “lay-off actions mandated by budgetary constraints”. Based on our Fire Fighter’s decision, we conclude that an employee who is transferred to another job because of budget cuts is entitled an appeal to the Commission where he alleges that the transfer results in a reduction of pay or benefits.
Accordingly, the decision of the Civil Service Commission dismissing plaintiffs appeal is reversed and set aside. The matter is remanded consistent with the finding.
REVERSED AND SET ASIDE; REMANDED.